Case 8:19-cv-02928-VMC-AAS Document 1 Filed 11/26/19 Page 1 of 9 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

 INGRID COULON,

        Plaintiff,

 v.                                                       Case No:

 LVNV FUNDING LLC,

       Defendant.                                         DEMAND FOR JURY TRIAL
 _____________________________/

       PLAINTIFF’S COMPLAINTWITH INJUNCTIVE RELIEF SOUGHT

        COMES NOW, Plaintiff, INGRID COULON (“Ms. Coulon” or “Plaintiff”), by

 and through the undersigned counsel, and hereby sues and files this Complaint and

 Demand for Jury Trial with Injunctive Relief Sought against Defendant, LVNV Funding

 (“Debt Collector” or “Defendant”), and in support thereof states as follows:

                                           Introduction

        1.      This action arises out of an alleged “Debt” or “Consumer Debt” as defined

 by Fla. Stat. § 559.55 (6) and Defendant’s violations of the Fair Debt Collection Practices

 Act, 15 U.S.C. § 1692 et. seq. (“FDCPA”), and the Florida Consumer Collection

 Practices Act, Fla. Stat. § 559.72 et. seq. (“FCCPA”), in misrepresenting that Ms. Coulon

 owed the alleged Debt when Defendant knew that Ms. Coulon did not owe the alleged

 Debt because Ms. Coulon notified Defendant in writing that she had not opened the

 subject account, and yet Defendant continued to report the alleged Debt as owed by Ms.

 Coulon after Ms. Coulon notified Defendant that the alleged Debt was not hers, which

 can all reasonably be expected to harass Ms. Coulon.


             Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                          Coulon v. LVNV Funding LLC and Capital One, N.A.
                                            Page 1 of 9
Case 8:19-cv-02928-VMC-AAS Document 1 Filed 11/26/19 Page 2 of 9 PageID 2




                                      Jurisdiction and Venue

         2.      This Court has subject matter jurisdiction over the instant case arising

 under the federal question presented in the FDCPA pursuant to 28 U.S.C. § 1331.

         3.      Venue lies in this District pursuant to 28 U.S.C. § 1391 (b) and 15 U.S.C.

 § 1692k (d) and Fla. Stat. § 559.77 (1), as a substantial part of the events or omissions

 giving rise to the claims occurred in this judicial district.

                                                Parties

         4.      Plaintiff, Ms. Coulon was and is a natural person and, at all times material

 hereto, is an adult, a resident of Hillsborough County, Florida, a “consumer” as defined

 by 15 U.S.C. § 1692a (3), and a “debtor” or “consumer” as defined by Fla. Stat. § 559.55

 (8).

         5.      Further, Ms. Coulon is an “alleged debtor” within the meaning of Fla. Stat.

 § 559.55.

         6.      At all times material hereto, Debt Collector was and is a corporation with

 its principle place of business in the State of NV and its registered agent, Corporation

 Service Company, located at 1201 Hays Street, Tallahassee, FL 32301.

         7.      Further, at all times material hereto, Debt Collector is a “Consumer

 Collection Agency” as defined by Fla. Stat. § 559.55 (3) and/or a “Debt Collector” as

 defined by Fla. Stat. § 559.55 (7) and 15 U.S.C. § 1692a (6).




              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                           Coulon v. LVNV Funding LLC and Capital One, N.A.
                                             Page 2 of 9
Case 8:19-cv-02928-VMC-AAS Document 1 Filed 11/26/19 Page 3 of 9 PageID 3




                                         Statements of Fact

        8.       In or around June of 2017, Ms. Coulon reviewed her credit report and was

 surprised to see that reporting Debt Collector was reporting a Capital One account in Ms.

 Coulon’s name to the credit reporting bureaus (“Account”).

        9.       Ms. Coulon had never opened or been associated with a Capital One

 account.

        10.      Debt Collector reported the Account as seriously delinquent and alleged

 that there was an outstanding balance owed thereunder (“Debt”).

        11.      On or around September 19, 2019, Ms. Coulon disputed the alleged Debt

 in writing with Debt Collector and the credit reporting agencies, and notified them all that

 she did not owe the alleged Debt (“Dispute Letter”). See Composite Exhibit A.

        12.      Despite Ms. Coulon’s notification that she did not owe the alleged Debt,

 Debt Collector continued to negatively report the alleged Debt to the credit reporting

 agencies.

        13.      All of Debt Collector’s inaccurate credit reporting to the credit reporting

 agencies was in connection with collection of the Debt.

        14.      Debt Collector’s continued inaccurate credit reporting after Ms. Coulon

 informed Debt Collector that she did not owe the Debt implied that Debt Collector

 believed Ms. Coulon owed the alleged balance that Debt Collector was seeking to collect.

        15.      Debt Collector’s continued inaccurate credit reporting shows that Debt

 Collector willfully reported inaccurate information regarding the Debt when Debt

 Collector knew Ms. Coulon would suffer harm as a direct and proximate result.



              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                           Coulon v. LVNV Funding LLC and Capital One, N.A.
                                             Page 3 of 9
Case 8:19-cv-02928-VMC-AAS Document 1 Filed 11/26/19 Page 4 of 9 PageID 4




          Count 1: Violation of the Fair Debt Collection Practices Act (“FDCPA”)
                                 (as against Debt Collector)

        16.      Ms. Coulon re-alleges paragraphs 1-15 and incorporates the same herein

 by reference.

        17.      Ms. Coulon is a “consumer” within the meaning of the FDCPA.

        18.      The subject debt is a “consumer debt” within the meaning of the FDCPA.

        19.      Debt Collector is a “debt collector” within the meaning of the FDCPA.

        20.      Debt Collector violated the FDCPA. Debt Collector’s violations include,

 but are not limited to, the following:

              a. Debt Collector violated 15 U.S.C. § 1692c (b) by

                 communicating inaccurate information in regards to the

                 alleged Debt to the credit reporting bureaus.

              b. Debt Collector violated 15 U.S.C. § 1692e(2) by

                 misrepresenting that the alleged Debt was owed by Ms.

                 Coulon when Debt Collector knew the alleged Debt did not

                 even belong to Ms. Coulon in the first place upon receipt of

                 Ms. Coulon’s Dispute Letter.

              c. Debt Collector violated 15 U.S.C. § 1692e(8) by

                 communicating false information to the credit bureaus in

                 regards to the actual Debt amount when Debt Collector

                 knew the alleged Debt did not even belong to Ms. Coulon

                 upon receipt of Ms. Coulon’s Dispute Letter.




              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                           Coulon v. LVNV Funding LLC and Capital One, N.A.
                                             Page 4 of 9
Case 8:19-cv-02928-VMC-AAS Document 1 Filed 11/26/19 Page 5 of 9 PageID 5




          21.      As a result of the above violations of the FDCPA, Ms. Coulon has been

 subjected to illegal collection activities for which she has been damaged.

          22.      Debt Collector’s actions have damaged Ms. Coulon by causing her lost

 opportunity to receive credit and increased cost for credit.

          23.      Debt Collector’s actions have damaged Ms. Coulon by invading her

 privacy.

          24.      Debt Collector’s actions have damaged Ms. Coulon by causing her

 embarrassment.

          25.      Debt Collector’s actions have damaged Ms. Coulon by causing her stress.

          26.      Debt Collector’s actions have damaged Ms. Coulon by causing her

 aggravation.

          27.      Debt Collector’s actions have damaged Ms. Coulon by harming her

 reputation.

          28.      Debt Collector’s actions have damaged Ms. Coulon by causing her

 emotional distress.

          29.      Debt Collector’s actions have damaged Ms. Coulon by causing her to lose

 sleep.

          30.      Debt Collector’s actions have damaged Ms. Coulon by causing her

 anxiety.

          31.      Debt Collector’s actions have damaged Ms. Coulon by being annoying.

          32.      It has been necessary for Ms. Coulon to retain the undersigned counsel to

 prosecute the instant action, for which she is obligated to pay a reasonable attorney’s fee.



                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                             Coulon v. LVNV Funding LLC and Capital One, N.A.
                                               Page 5 of 9
Case 8:19-cv-02928-VMC-AAS Document 1 Filed 11/26/19 Page 6 of 9 PageID 6




        33.      All conditions precedent to this action have occurred.

        WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

 against Debt Collector as follows:

                 a. Awarding statutory damages as provided by 15 U.S.C.                       §

                     1692k(a)(2)(A);

                 b. Awarding actual damages;

                 c. Awarding costs and attorneys’ fees; and

                 d. Any other and further relief as this Court deems just and equitable.


      Count 2: Violation of the Florida Consumer Collection Practices Act (“FCCPA”)
                                 (as against Debt Collector)

        34.      Ms. Coulon re-alleges paragraphs 1-15 and incorporates the same herein

 by reference.

        35.      Debt Collector violated the FCCPA. Debt Collector’s violations include,

 but are not limited to, the following:

              a. Debt Collector violated Fla. Stat. § 559.72(5) by disclosing

                 inaccurate information to the credit reporting agencies

                 when Debt Collector knew that the information was false

                 upon receipt of Ms. Coulon’s Dispute Letter.

              b. Debt Collector violated Fla. Stat. § 559.72(7) by willfully

                 communicating inaccurate information regarding to the

                 alleged Debt to the credit reporting bureaus after receipt of




              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                           Coulon v. LVNV Funding LLC and Capital One, N.A.
                                             Page 6 of 9
Case 8:19-cv-02928-VMC-AAS Document 1 Filed 11/26/19 Page 7 of 9 PageID 7




                  Ms. Coulon’s Dispute Letter, which can reasonably be

                  expected to harass Ms. Coulon.

               c. Debt Collector violated Fla. Stat. § 559.72(9) by

                  misrepresenting alleged Debt as owed by Ms. Coulon when

                  Debt Collector knew the alleged Debt did not even belong

                  to Ms. Coulon in the first place.

        36.       As a result of the above violations of the FCCPA, Ms. Coulon has been

 subjected to unwarranted and illegal collection activities and harassment for which she

 has been damaged.

        37.       Debt Collector’s actions have damaged Ms. Coulon by causing her lost

 opportunity to receive credit and increased cost for credit.

        38.       Debt Collector’s actions have damaged Ms. Coulon by invading her

 privacy.

        39.       Debt Collector’s actions have damaged Ms. Coulon by causing her

 embarrassment.

        40.       Debt Collector’s actions have damaged Ms. Coulon by causing her stress.

        41.       Debt Collector’s actions have damaged Ms. Coulon by causing her

 aggravation.

        42.       Debt Collector’s actions have damaged Ms. Coulon by harming her

 reputation.

        43.       Debt Collector’s actions have damaged Ms. Coulon by causing her

 emotional distress.



               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                            Coulon v. LVNV Funding LLC and Capital One, N.A.
                                              Page 7 of 9
Case 8:19-cv-02928-VMC-AAS Document 1 Filed 11/26/19 Page 8 of 9 PageID 8




          44.      Debt Collector’s actions have damaged Ms. Coulon by causing her to lose

 sleep.

          45.      Debt Collector’s actions have damaged Ms. Coulon by causing her

 anxiety.

          46.      Debt Collector’s actions have damaged Ms. Coulon by being annoying.

          47.      It has been necessary for Ms. Coulonto retain the undersigned counsel to

 prosecute the instant action, for which she is obligated to pay a reasonable attorney’s fee.

          48.      All conditions precedent to this action have occurred.

          WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

 against Debt Collector as follows:

                   a. Awarding statutory damages as provided by Fla. Stat. § 559.77;

                   b. Awarding actual damages;

                   c. Awarding punitive damages;

                   d. Awarding costs and attorneys’ fees;

                   e. Ordering an injunction preventing further wrongful contact by the

                       Defendant; and

                   f. Any other and further relief as this Court deems just and equitable.




                                   DEMAND FOR JURY TRIAL

            Plaintiff, Ingrid Coulon, demands a trial by jury on all issues so triable.




                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                             Coulon v. LVNV Funding LLC and Capital One, N.A.
                                               Page 8 of 9
Case 8:19-cv-02928-VMC-AAS Document 1 Filed 11/26/19 Page 9 of 9 PageID 9




 Respectfully submitted this November 26, 2019,


                                                  /s/ Kaelyn Steinkraus
                                                  Kaelyn Steinkraus, Esq.
                                                  Florida Bar No. 125132
                                                  kaelyn@zieglerlawoffice.com
                                                  Law Office of Michael A. Ziegler, P.L.
                                                  2561 Nursery Road, Suite A
                                                  Clearwater, FL 33764
                                                  (p) (727) 538-4188
                                                  (f) (727) 362-4778
                                                  Counsel for Plaintiff




            Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                         Coulon v. LVNV Funding LLC and Capital One, N.A.
                                           Page 9 of 9
